Citation Nr: 0028585	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  96-49 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment of burial benefits at the rate 
prescribed for a service-connected death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from July 1942 to November 
1943.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1995 administrative determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The appeal was last before the Board in July 1998, at which 
time it was remanded for further development.  Following 
completion of the requested development, a Supplemental 
Statement of the Case, wherein the RO continued to deny the 
benefit sought on appeal, was mailed to the appellant in May 
2000.

Thereafter, the appeal was returned to the Board.

FINDING OF FACT

The appellant is not a proper claimant for dependency and 
indemnity compensation.

CONCLUSION OF LAW

The requirements for payment of burial benefits at the rate 
prescribed for a service-connected death have not been met.  
38 U.S.C.A. §§ 2302, 2303, 2307 (West 1991); 38 C.F.R. 
§ 3.1600 (1999); Sabonis v. Brown, 6 Vet. App. 426 (1994). 

REASONS AND BASES FOR FINDING AND CONCLUSION

At the time of his death, in December 1994, the veteran had 
been, for approximately fifteen years, in receipt of a total 
compensation rating based on unemployability. He was also 
service-connected for schizophrenic reaction, schedularly 
rated as 70 percent disabling since March 1976.

The official death certificate reflects that the veteran's 
death in December 1994 was occasioned by a cerebrovascular 
accident; a prior stroke and dementia were listed as other 
significant conditions contributing to death but not 
resulting in the underlying cause thereof.

VA may pay a sum not exceeding $300 for funeral and burial 
expenses (inclusive of the expense of preparing the body and 
transporting it to the place of burial), as well as a $150 
plot allowance, for a deceased veteran who, at the time of 
death, was in receipt of compensation or pension.  
38 U.S.C.A. §§ 2302, 2303.  However, if the veteran's death 
is the result of a service-connected disability, VA shall pay 
the funeral and burial expenses in an amount not to exceed 
$1,500.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600. 

In response to an "Application for Burial Benefits" (VA Form 
21-530), submitted by the appellant in February 1995, the RO 
(in February 1995) paid a total of $450 for the veteran's 
funeral and burial expenses.  In accordance with the 
provisions of 38 U.S.C.A. § 2307 and 38 C.F.R. § 3.1600, set 
forth above, VA is authorized to pay funeral and burial 
expenses in an amount not to exceed $1,500 on condition that 
the veteran's death was caused by service-connected 
disablement.  Prerequisite, however, to any determination of 
the latter (i.e., whether the veteran's death was occasioned 
by service-connected disablement) is that there be a proper 
claimant for the related benefit, the same comprising 
dependency and indemnity compensation (DIC).  A proper 
claimant for DIC, in turn, is limited to a deceased veteran's 
"surviving spouse, children and parents."  38 U.S.C.A. 
§ 1310(a) (West 1991).  The claimant in the present case 
identified herself on the above-cited VA Form 21-530 as the 
veteran's "Legal Guardian".  Thereafter, in her May 1995 
Substantive Appeal, the claimant indicated that she was the 
veteran's "Common-Law-Wife".  

In view of the latter disclosure by the claimant, the Board, 
in a February 1998 remand, after observing that the 
provisions of 38 C.F.R. § 3.205(a) (1999) provide a number of 
ways for an asserted spouse to prove her marital status, 
directed the RO to determine whether the claimant was a 
proper claimant for DIC benefits.  By means of correspondence 
to the appellant dated in April 1999, the RO requested that 
she submit "any" of a number of identified "types of evidence 
to establish that [she] and the veteran were married".  
However, the record does not reflect that the appellant 
submitted any response to the April 1999 item.  There is, 
therefore, no evidence demonstrating that the appellant is a 
proper claimant for DIC.  The existence of the latter is a 
legal pre-condition for payment of burial benefits at the 
rate prescribed for a service-connected death (in an amount, 
as authorized by 38 U.S.C.A. § 2307, not to exceed $1,500).  
Given the non-satisfaction of such legal pre-condition, 
however, and since the law rather than the evidence is 
dispositive of the resolution of this issue on appeal, the 
claim for payment of burial benefits at the rate prescribed 
for a service-connected death is without legal merit and is, 
therefore, denied.  See Sabonis, supra.


ORDER

Payment of burial benefits at the rate prescribed for a 
service-connected death is denied.


		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

